Case 2:18-cv-02133-MWF-MRW Document 75-1 Filed 11/14/19 Page 1 of 2 Page ID #:1259




                               EXHIBIT A
  Case 2:18-cv-02133-MWF-MRW Document 75-1 Filed 11/14/19 Page 2 of 2 Page ID #:1260


Michael Bowse

From:                              ca9_ecfnoticing@ca9.uscourts.gov
Sent:                              Wednesday, November 13, 2019 8:57 PM
To:                                Michael Bowse
Subject:                           19-55763 Adam Perzow v. Moshe Hogeg, et al "Streamlined Request to Extend Time to
                                   File Brief"


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                   United States Court of Appeals for the Ninth Circuit

Notice of Docket Activity

The following transaction was entered on 11/13/2019 at 8:57:13 PM PST and filed on 11/13/2019

Case Name:   Adam Perzow v. Moshe Hogeg, et al
Case Number: 19-55763




Docket Text:
Filed (ECF) Streamlined request for extension of time to file Opening Brief by Appellant Adam Perzow. New requested
due date is 12/11/2019. [11498333] [19-55763] (Bowse, Michael)

Notice will be electronically mailed to:

Mr. Michael A. Bowse, Attorney
Rita M. Haeusler, Attorney




                                                             1
